Citation Nr: 1211310	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a chronic kidney disease, to include glomerulonephritis, renal insufficiency, and proteinuria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal form an August 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for glomerulonephritis and renal insufficiency.  

In September 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  A VHA opinion was received in November 2011, and incorporated into the record.  The Veteran and his representative were provided a copy of the VHA opinion, and given sixty days to respond.  As of this date, the Veteran has submitted no additional evidence; therefore, the Board will consider the current evidence of record in deciding the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's chronic renal insufficiency and proteinuria preexisted service, as it was noted upon entrance.  

3.  The evidence is in equipoise as to whether the Veteran's preexisting chronic kidney disease, to include glomerulonephritis, renal insufficiency, and proteinuria, was aggravated by active service.  


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the Veteran's chronic kidney disease, to include glomerulonephritis, renal insufficiency, and proteinuria preexisted service and was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision

The Veteran seeks entitlement to service connection for a chronic kidney disease, to include glomerulonephritis, renal insufficiency, and proteinuria.  In a January 2008 personal statement, the Veteran explained that when he was commissioned in May 2002, he was diagnosed with chronic proteinuria, which made him ineligible for flight.  Several months later, while still on active duty, he was diagnosed with chronic kidney disease stage 3 and placed on Ramipril, an angiotensin-converting-enzyme (ACE) inhibitor.  The Veteran asserts that he acquired chronic kidney disease stage 3 while on active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Mere history provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As previously stated, the Veteran seeks service connection for a chronic kidney disease.  Specifically, he claims that he acquired chronic kidney disease stage 3 while on active duty.  

Review of the Veteran's service treatment records show that upon enlistment, clinical evaluation of the genitourinary (GU) system was normal, as reflected on the October 2007 report of medical examination.  The Veteran denied having blood, protein, or sugar in his urine and kidney stones on his October 1997 report of medical history.  However, laboratory testing associated with his examination for military academy admission noted a persistent variable degree of proteinuria.  According to a private medical statement dated December 1997, a private physician opined that the Veteran had a benign form of proteinuria that would not cause problems with his long term health or well being.  He explained that the Veteran had an orthostatic proteinuria, which allowed protein to leak through the glomerular filtering system of the kidney.  The private physician concluded that although he has proteinuria, he should be admitted to active military duty.  

In November 2000, the Veteran underwent a commissioning examination.  Again, clinical evaluation of the GU system was normal, as well as urinalysis testing was within normal limits.  However, based on a review of the physical examination, it was determined in February 2002 that the Veteran was not deemed physically qualified for all duty involving flying because of his proteinuria.  March 2002 computed tomography (CT) scan results revealed small right perinephric hematoma with no evidence of obstructive uropathy or congenital aplasia.  In June 2002, the Veteran was diagnosed with mild renal insufficiency with proteinuria and placed on Ramipril.  By July 2004, the Veteran was diagnosed with chronic kidney disease, which increased in severity to chronic kidney disease stage 3 in February 2005.  By November 2006, the diagnoses of renal insufficiency, low-density-lipoid-type hyperlipoproteinemia, chronic glomerulonephritis with pathological lesion in kidney, proteinuria, and chronic kidney disease stage 3 were of record.  Upon discharge from service, the Veteran indicated on his January 2007 report of medical history as having stomach, liver, intestinal trouble, or ulcer, as well as sugar or protein in his urine.  The February 2007 separation examination report noted the same diagnoses as reported in November 2006, and the Veteran was found qualified for separation with a request to follow up with his local VA medical facility every 6 months for kidney evaluation.  

After discharge from service, VA outpatient treatment records from May 2007 reflect a diagnosis of renal disease with nephritic range proteinuria.  At a July 2007 VA examination, the VA examiner diagnosed him with mild chronic renal insufficiency that is probably secondary to mild chronic glomerulonephritis.  In April 2008, the Veteran underwent a second VA examination.  The VA examiner diagnosed the Veteran with chronic renal insufficiency with asymptomatic proteinuria.  The examiner concluded that the Veteran had proteinuria upon his entrance to active duty, but did not have any aggravation thereof because laboratory findings in July 2007 found no evidence of proteinuria.  

As mentioned above, a VHA opinion was requested in September 2011 to determine whether his glomerulonephritis is the result of a permanent aggravation of a chronic kidney disease that may have preexisted the Veteran's service.  After a review of the Veteran's claims file, the VA physician concluded that the Veteran had both proteinuria and chronic renal insufficiency prior to his entry into active duty.  Once the Veteran was in service, the VA physician noted that laboratory testing revealed a significant elevation of his serum creatinine from the 1.6 to 1.7 range to 2.0 at discharge.  Additionally, he demonstrated variable protein excretion and received treatment for his kidney disease throughout his military career with ACE inhibitors.  The VA physician explained that these findings are indicative of a patient with chronic kidney disease and proteinuria.  As such, the VA physician opined that the Veteran's chronic kidney disease likely worsened while on active duty.  He explained that although there were no formal measurements of his glomerular filtration rate, as mentioned previously, his serum creatinine appeared to be in the 1.6 to 1.7 range in the beginning of his military service, and rose to 2.0 at the time of discharge.  According to the VA physician, that level of increase represents a "considerable loss of renal function during his time spent in the military."  He explained that the use of ACE inhibitors minimizes proteinura, but does not mean that one does not have a chronic kidney disease.  

As to whether the Veteran's chronic kidney disease was worsened due to the normal progression of the disease or constituted a chronic aggravation due to the Veteran's military service, the VA physician explained that chronic kidney disease was not an actual diagnosis or term that was in widespread use by physicians in 2002.  As such, the Veteran had no specific diagnosis, and without a diagnosis, the VA physician concluded that it is difficult to say whether or not his military service "aggravated" his disorder or caused it to progress more rapidly than it would have in another setting.  The VA physician further concluded that given then situation, he would find it hard to argue that the Veteran should not be considered partially service connected for his chronic kidney disease

Based upon the evidentiary record, the Board finds that service connection for a chronic kidney disease is warranted.  Upon entry into service, the Veteran's laboratory findings show a variable degree of proteinuria, which has been equated to chronic renal insufficiency and proteinuria existing prior to service, as reported by the April 2008 VA examiner and the November 2011 VA physician.  The April 2008 VA examiner indicated that proteinuria was found at the time of entrance and proteinuria and chronic renal insufficiency was not aggravated during active service on the basis of laboratory testing in July 2007.  The November 2011 VA physician concluded that the Veteran's chronic kidney disease worsened during his active military service, and provided a rationale that discussed both laboratory testing results and treatment provided for the condition during service.  That VA physician indicated that it would be difficult to say if the condition was aggravated during service but did not foreclose the possibility of aggravation or service connection.  In this case, there are conflicting medical opinions and the evidence appears to be in equipoise as to whether the Veteran's preexisting chronic kidney disease was aggravated during his active service.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's chronic kidney disease underwent aggravation beyond the normal progression, and service connection for the chronic kidney disease is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a chronic kidney disease, to include glomerulonephritis, renal insufficiency, and proteinuria, is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


